DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1-8 is/are pending in this application.
In view of the terminal disclaimer filed 03/23/2021, the previous double patenting rejection to claim(s) 1-8 is/are withdrawn.
Applicant’s corrections to claim objections for claims 5-6 made on 03/23/2021 has been considered and the objection to the claims is withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims, i.e., “wherein a scrambling sequence for the D2D data signal, a value of a cyclic shift of the DM-RS, and a value of an orthogonal cover code (OCC) of the DM-RS are determined based on respective N bits among M bits constituting the destination ID, and wherein the N bits are less than the M bits” (claims 1 and 5) filed 03/23/2021 are novel over the prior art. 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior(s) art found is/are as follows:
Yasukawa et al. (US 2017/0245319 A1) (previously cited), which is directed to User apparatus, base station, and discontinuous reception method; and teaches a discovery message comprising an ID 
Yasukawa et al. (US 2017/0244501 A1) (cited in IDS), which is directed to User apparatus and distance estimation method; and teaches a reception side UE receiving a discovery message comprising a DM-RS and identifying who has transmitted the DM-RS by using DM-RS information, such as DM-RS base sequence, cyclic shift, OCC, etc. that are linked to an identifier of the transmission side UE. Yasukawa at [0063]-[0064]. 
Sorrentino et al. (US 2017/0105209 A1) (cited in IDS), which is directed to Method for enabling device to device communication in a radio communications network; and teaches a first communication device transmitting data and control information to a second communication device by using transmission parameter, such as scrambling sequence, cyclic shift, and orthogonal cover code. The control information may be multiplexed, i.e., control bits may be interleaved with data bits. Sorrentino at [0055] and [0058].

Neither Yasukawa ‘319, Yasukawa ‘501, nor Sorrentino, taken alone or in any reasonable combination, teach the claims, i.e., wherein a scrambling sequence for the D2D data signal, a value of a cyclic shift of the DM-RS, and a value of an orthogonal cover code (OCC) of the DM-RS are determined based on respective N bits among M bits constituting the destination ID, and wherein the N bits are less than the M bits” (claims 1 and 5) in conjunction with other limitations recited in the claims.
	Therefore claims 1-8 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478             
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478